People v Feliciano (2015 NY Slip Op 08124)





People v Feliciano


2015 NY Slip Op 08124


Decided on November 12, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2015

Tom, J.P., Saxe, Richter, Gische, JJ.


16128 1097/08

[*1] The People of the State of New York, Respondent,
vIsrael Feliciano, Defendant-Appellant.


Center for Appellate Litigation, New York (Robert S. Dean of counsel), for appellant.
Israel Feliciano, appellant pro se.
Robert T. Johnson, District Attorney, Bronx (Clara H. Salzberg of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Darcel D. Clark, J.), rendered November 10, 2010, convicting defendant, after a jury trial, of two counts of murder in the second degree, and sentencing him to concurrent terms of 23 years to life, unanimously affirmed.
The court correctly determined that when, on cross-examination, defendant volunteered that he had "[n]ever been in trouble," this opened the door to a modification of the court's Sandoval ruling (see People v Fardan, 82 NY2d 82 NY2d 638, 646 [1993]). The record does not support defendant's assertion that the prosecutor's cross-examination trapped defendant into opening the door to a previously precluded inquiry. Furthermore, the modified Sandoval ruling was narrowly limited; the jury only learned that defendant had some unspecified, and apparently minor, conflict with the law.
Defendant's challenges to the prosecutor's summation are unpreserved (see People v Romero, 7 NY3d 911, 912 [2006]), and we decline to review them in the interest of justice. As an alternative holding, we find that the summation did not deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133 [1st Dept 1997], lv denied 91 NY2d 976 [1998]; People v D'Alessandro, 184 AD2d 114, 118-119 [1st Dept 1992], lv denied 81 NY2d 884 [1993]). The challenged remarks generally constituted permissible comment on the evidence, and the prosecutor's improper references to defendant as a "liar" were not so egregious as to require reversal.
We have considered and rejected defendant's ineffective assistance of counsel argument, and his pro se claims.
We do not find defendant's sentence to be excessive.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 12, 2015
CLERK